Exhibit 10.2

 

 

GENTHERM INCORPORATED

DEFERRED COMPENSATION PLAN

PERFORMANCE-BASED AWARD AGREEMENT

 

This Deferred Compensation Agreement (this “Agreement”) is entered into as of
December 31, 2018 by and between Gentherm Incorporated, a Michigan corporation
(the “Company”), and Phillip M. Eyler (the “Executive”).

 

The Company has authorized the Executive to be eligible to receive certain
Performance-Based Awards, subject to your execution of this Agreement, as
provided below, under the Gentherm Incorporated Deferred Compensation Plan (the
“Plan”), a copy of which is attached hereto as incorporated herein by
reference.  The effective date of the Agreement is January 1, 2019. Certain
capitalized terms used herein are defined in Section 1 below.  Capitalized terms
used but not otherwise defined herein shall have the meanings set forth in the
Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the Company and the Executive hereby agree as
follows:

 

1.Definitions.  The following capitalized terms shall have the following meaning
for purposes of this Agreement:

 

“Base Salary” means the base salary otherwise payable by the Company to the
Executive under the Employment Agreement in cash on a regular, periodic basis in
accordance with the Company’s standard payroll procedures, exclusive of and not
including any annual bonus.

 

2.Performance-Based Award.  Subject to the terms and conditions of the Plan and
this Agreement, the Executive will be eligible to receive additional Employer
Contributions on an annual basis, based on Company achievement of financial
performance targets as determined by the Committee in its sole discretion
(“Performance-Based Award”). As of the Effective Date of the Agreement, the
Performance-Based Award shall be initially determined pursuant to Exhibit A
attached hereto. The maximum annual Performance-Based Award shall be an amount
equal to 30% of the Executive’s Base Salary in the immediately preceding
calendar year.  

 

3.Performance-Based Award Account. Performance-Based Awards shall be credited to
a component account of the Executive’s Account under the Plan (the
“Performance-Based Award Account”).

 

4.Vesting. The Executive shall become vested in the Performance-Based Award
Account on January 1 of each of 2020, 2021, 2022 and 2023 (each a “Vesting
Date”), if (and only if) as of the Vesting Date the Executive is, and
continuously has been, serving as an employee of the Company through such
Vesting Date. The following vesting schedule applies to the Performance-Based
Award Account:

 

Vesting Date

Total Vested Amount

January 1, 2020

20%

--------------------------------------------------------------------------------

January 1, 2021

40%

January 1, 2022

60%

January 1, 2023

100%

 

Notwithstanding anything herein to the contrary, the Executive’s
Performance-Based Award Account shall immediately become fully vested upon the
occurrence of earlier of the Executive’s (i) death, (ii) disability, or (i) the
date of consummation of a Change in Control.

 

5.Withholding of Taxes.  In the event that the any portion of the
Performance-Based Award Account is subject to income or employment tax
withholding, whether at the time of deferral, payment or any other time, the
Company shall have the right to collect the amount of such withholding tax from
the Executive, including, without limitation, by reducing the Performance-Based
Award Account or any other amount otherwise payable by the Company to the
Executive.  

 

6.Code Section 409A.  This Agreement is intended to comply with, or be exempt
from, Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance issued thereunder and shall be administered and
interpreted in a manner consistent with that intent.

 

7.Opportunity to Consult with Independent Advisors. The Executive acknowledges
that he/she has been afforded the opportunity to consult with independent
advisors of his/her choosing including, without limitation, accountants or tax
advisors and counsel regarding both the benefits granted to him/her under the
terms of the Plan and the (i) terms and conditions which may affect the
Executive's right to these benefits, and (ii) personal tax effects of such
benefits including, without limitation, the effects of any federal or state
taxes, Section 280G of the Code, Section 409A of the Code, and any other taxes,
costs, expenses or liabilities whatsoever related to such benefits, which in any
of the foregoing instances the Executive acknowledges and agrees shall be the
sole responsibility of the Executive notwithstanding any other term or provision
of this Plan. The Executive further acknowledges and agrees that the Company
shall have no liability whatsoever related to any such personal tax effects or
other personal costs, expenses, or liabilities applicable to the Executive and
further specifically waives any right for himself or herself, and his or her
heirs, beneficiaries, legal representatives, agents, successor and assign to
claim or assert liability on the part of the Company related to the matters
described in the Plan. The Executive further acknowledges that he/she has read,
understands and consents to all of the terms and conditions of the Plan, and
that he/she enters into the Plan with a full understanding of its terms and
conditions.

 

Gentherm Incorporated

 

 

By: /s/ Barbara J. Runyon

Name: Barbara J. Runyon

Title: SVP and CHRO

 

Executive:

 

Signature: /s/ Phillip M. Eyler

Print Name: Phillips M. Eyler

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

PERFOMANCE-BASED AWARD SCHEDULE

 

 

TBD

 

 

 

 

 

 

 

 

 

 